Citation Nr: 0801588	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-23 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent disabling for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION


The veteran served on active duty service from February 1983 
to February 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision from the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).   There was disagreement with the 
initial rating, so staged ratings are for consideration.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In November 2007, the veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the Central Office in Washington, DC; a copy of the 
hearing transcript is in the record.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.

REMAND

The veteran contends that his chronic lumbosacral strain has 
worsened and that he should be granted a higher rating than 
10 percent disabling.

As an initial matter, in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned when service connection was granted.  In Dingess, 
supra, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.

At the November 2007 hearing on appeal, the veteran indicated 
he had additional and current VA medical treatment records 
that should be obtained for the record.  The record was held 
open until December 6, 2007 for the veteran to submit 
additional medical evidence, but he did not submit any.  
However, VA's duty to assist the veteran includes obtaining 
relevant and current VA medical records and a thorough and 
contemporaneous medical examination in order to determine the 
nature and extent of the veteran's disability.  38 U.S.C.A. 
§ 5103A (West 2002 
& Supp. 2007; 38 C.F.R. § 3.159 (2007).  The only VA medical 
examination in the file is from December 2005 and it does not 
address the veteran's contention of June 2006 that he has 
arthritis in his lumbosacral spine.  Additionally, at the 
Board hearing of November 2007, the veteran indicated he 
would be available for a new medical examination.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ should ask the veteran to 
identify all VA facilities that have 
treated him for his chronic lumbosacral 
strain from April 2007.  VA should 
attempt to obtain records from each VA 
facility he identifies that might have 
available records, if not already in 
the claims file.  If records are 
unavailable, please have the VA 
facility so indicate.

2.  The AOJ should schedule the veteran 
for a VA orthopedic/neurological 
examination(s), to determine the nature 
and extent of the veteran's service 
connected chronic lumbosacral strain 
disability.  The claims file should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should order 
and review x-rays of the veteran's 
lumbosacral spine to determine if the 
veteran has arthritis of the 
lumbosacral spine, and if so, should 
offer an opinion as to whether the 
arthritis is related to the service-
connected chronic lumbosacral strain.  
The examination should include complete 
observations of the range of motion of 
the affected areas.  All indicated 
tests or studies deemed necessary for 
an accurate assessment should be done.  
The claims file, this remand, and 
treatment records must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and their 
reports should so indicate.  All 
findings should be reported.

The orthopedic/neurologic examiner(s) 
is to assess the nature and severity of 
the veteran's lumbar spine 
disability in accordance with the 
latest AMIE work sheet for rating 
disorders of the spine and 
intervertebral disc syndrome.  The 
orthopedic examiner should indicate the 
ranges of motion of the lumbar spine or 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  If the veteran is 
determined to have intervertebral disc 
syndrome due to his service-connected 
lumbar spine disability, the examiner 
should discuss the combined (total) 
duration of incapacitating episodes, 
measured in weeks of incapacitation 
(requiring bed rest prescribed by a 
physician and treatment by a physician) 
per year.  The neurological examiner 
should report any neurological 
symptoms, such as, radiculopathy, 
paraplegia, paresis, found on 
examination.  

3.  After completion of the above, the 
AOJ should readjudicate the veteran's 
claim.  The AOJ must document its 
specific consideration of whether "staged 
rating," pursuant to Fenderson, supra, is 
warranted.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





